



INTERCREDITOR AGREEMENT


This INTERCREDITOR AGREEMENT (this “Agreement") dated as of July 8, 2016 among
Sillerman Investment Company III, LLC, a Delaware limited liability company
("Sillerman III"), Sillerman Investment Company IV, LLC, a Delaware limited
liability company (“Sillerman IV”), Sillerman Investment Company VI LLC, a
Delaware limited liability company ("Sillerman VI;" jointly with Sillerman III
and Sillerman IV, the "Existing Lenders"), Rant, Inc., a Delaware corporation
(the “New Lender”), and Function(x) Inc. (formerly known as DraftDay Fantasy
Sports Inc.), a Delaware corporation ("Borrower").


W I T N E S S E T H:


WHEREAS, the Borrower has loans currently outstanding, evidenced by secured
convertible promissory notes from Borrower in favor of the Existing Lenders (the
“Existing Notes”), and which are secured by a first priority lien and security
interest in all of the assets of the Borrower as described in Schedule 1 hereto;


WHEREAS, concurrently with the execution and delivery of this Agreement, New
Lender will make a loan in the amount of $3,000,000 to the Borrower pursuant to
the new convertible promissory note dated as of the date hereof (the “New Note”)
in the form of Exhibit A attached hereto, which shall be by a first priority
lien and security interest pari passu with the repayment of Existing Notes in
all of the assets of the Borrower;


WHEREAS, in order to induce the Existing Lenders and New Lender to extend or
maintain their separate credit facilities pursuant to each of their respective
Loan Documents, the Existing Lender and the New Lender desire to coordinate and
provide for the priority of amounts received from the Borrower on the terms and
conditions set forth in this Agreement;


WHEREAS, the Existing Lenders may make additional loans to the Borrower in the
future on similar terms to the Existing Notes, including interest rate and
maturity, which shall be secured by a lien and security interest on the assets
of the Borrower pari passu with the Existing Notes and the New Note (for the
purposes of this Agreement, such additional loans shall be treated on the same
basis as the Existing Notes for the purposes of rank and priority, security
interest and rights and remedies of the lenders, and the documents relating
thereto shall be deemed Loan Documents (as defined herein); and


WHEREAS, if the Existing Lenders make additional loans to the Borrower in the
future, the New Lender, and any of its designees or assigns, shall have the
right to participate and make additional loans to the Borrower for an amount
pro-rata to the Existing Notes and New Note amounts.


NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties hereto agree as follows:


1.Definitions.


The following terms shall have the meanings set forth herein:


"Collateral" means all of the Borrower's assets, whether now owned or hereafter
acquired, as defined in the Loan Documents.


"Collateral Agent" means the designee appointed in accordance with this
Agreement, not in his individual capacity but as collateral agent for the
Existing Lenders and the New Lender in connection with the Loan Documents.


"Event of Default" means either (i) an "Event of Default" as defined in any of
the Existing Notes, or (ii) an "Event of Default" as defined in the New Note.


"Lenders" means collectively, and "Lender" means individually, the Existing
Lenders and the New Lender, together with their respective successors and
permitted assigns.


"Loan Documents" means the Existing Lenders’ Loan Documents and the New Lender’s
Loan Documents including, but not limited to, the Existing Notes, New Note and
respective Note and Security Agreements.


“New Lender” means Rant, Inc. and its successors and assigns who will be bound
by this Agreement as if such parties shall have executed this Agreement
directly, provided, however, all decisions affecting the rights of the New
Lender under this Agreement or the rights to any Collateral shall be made by
holders of the Notes who own, collectively 50.1% of the then outstanding
principal amount of the Notes, and Collateral Agent shall in all respects be
bound by the decisions and determinations thereof.


“Notes” means the Existing Notes and the New Note and any notes issued
thereafter to the Lenders.
2.Lien Priorities and Security Interests.
(a)
    Seniority of Liens Securing Existing Lender Obligations. Notwithstanding any
contrary priority established by (a) the filing dates of their respective
financing statements, (b) the recording dates of any other security perfection
documents, or (c) which Lender has possession of any of the Collateral, the
parties agree that the lien of each Lender in the Collateral perfected or to be
perfected by such Lender's Loan Documents shall be of equal rank and priority to
the other Lender's liens in the same Collateral, and the lien of each Lender in
the Collateral shall be deemed an undivided Pro Rata security interest in all
items of Collateral. The equality in priority and pari passu nature of the
Lenders' liens specified in this Agreement are applicable irrespective of: the
time or order of attachment or perfection of security interests; the time or
order of filing of any security documents; or the time of giving or failure to
give notice of the acquisition or expected acquisition of purchase money or
other security interests. This Agreement applies only to liens held by Lenders
to secure the loans and other obligations made under the Loan Documents.
(b)
    Prohibition on Contesting Liens. Each Existing Lender and the New Lender
shall be solely responsible for perfecting and maintaining the perfection of its
lien on each item constituting the Collateral. This Agreement is intended solely
to govern the respective lien priorities as between the Existing Lenders and the
New Lender and shall not impose on the Collateral Agent (of any) or any Existing
Lenders or the New Lender any obligations in respect of the disposition of
proceeds of foreclosure of any Collateral which would conflict with prior
perfected claims thereon in favor of any other Person or any order or decree of
any court or other governmental authority or any applicable law.
(c)
    Agreement to Release Liens. Notwithstanding anything to the contrary
contained in any agreement between the Existing Lenders or the New Lender and
the Borrower, there shall be no right to restrict or permit, or approve or
disapprove, the sale, transfer, release or other disposition of the Collateral
or take any action with respect to the Collateral without the unanimous approval
of the Existing Lenders and the New Lender. In the event the New Lender assigns,
sells, or transfer the New Note, any approval or waiver required herein shall
require only that percentage or amount required in the assignment, sale or
transfer for approval of any matter hereunder, including without limitation, any
lien release, and each such New Note holder shall be entitled to the pro-rata
rights and benefits of the New Lender provided herein as if named herein
directly. In the event that a Collateral Agent is appointed and the Collateral
Agent releases or agrees to release any of its liens or security interests in
any portion of the Collateral in connection with the sale or other disposition
thereof, or any of the Collateral is sold or retained pursuant to a foreclosure
or similar action, the Lenders shall promptly consent to such sale or other
disposition and promptly execute and deliver to the Collateral Agent such
consent to such sale other disposition, termination statements and releases as
the Collateral Agent shall reasonably request to effect the release of the Liens
and security interests of the Lenders in such Collateral. In the event of any
sale, transfer, or other disposition (including a casualty loss or taking
through eminent domain) of the Collateral, the proceeds resulting therefrom
(including insurance proceeds) shall be applied in accordance with the terms of
the Loan Documents and this Agreement.
(d)
    Effect of Lender's Nonperfection. The agreement herein as to the equality in
priority of Lenders' liens is expressly conditioned upon the perfection and
nonavoidability of the lien of each Lender. If the lien of any Lender is (i)
determined by a court of competent jurisdiction to be avoidable for any reason,
or (ii) such Lender fails to timely perfect its lien with respect to all or any
portion of the Collateral (or such perfection is not maintained without lapse)
and as a result thereof the priority of such Lender’s lien becomes subordinate
or junior to a perfected lien in favor of a third party under the Uniform
Commercial Code or other applicable law, (such Lender being referred to as an
"Affected Lender"), then all losses by Affected Lender from the Collateral (a
"Loss") resulting from such failure to timely perfect or maintain perfection or
from such avoidability shall be borne solely by the Affected Lender. In the
event of any dispute between the Lenders as to the amount of the Loss, the
amount determined by the perfected Lender shall be presumed correct unless and
until rebutted by competent evidence presented by the Affected Lender. The
Affected Lender shall bear the burden of persuasion. Notwithstanding anything to
the contrary in this Section 1(d), if any Lenders’ liens are perfected as to
particular Collateral on the same day, then the agreement herein as to the
equality in priority of their liens shall apply to such Collateral.
(e)
    Notices of Equal Priority. At the request of any Lender, each security
document under the Loan Documents naming an individual Lender as a secured
party, collateral assignee or mortgagee shall contain an unqualified statement
in substantially the following form:
"The security interests of [one Lender] and its successors and assigns described
herein are subject to a certain Intercreditor Agreement dated July 8, 2016, by
and among Function(x) Inc. and [Lenders]."
Each Lender agrees to execute any and all financing statements, financing
statement amendments, notices and other documents reasonably deemed necessary by
another Lender to establish and maintain the relative priority agreement made
herein as a matter of public record. Any financing statement in favor of an
individual Lender with respect to the Collateral shall include a statement
substantially as follows:
"The secured party’s security interest in the collateral covered by this
financing statement is subject to the Intercreditor Agreement dated July 8,
2016, by and among Function(x) Inc. and [Lenders]."
Within thirty days of the date hereof, New Lender shall file a financing
statement evidencing its security interest as described herein.


3.Modification of Loan Documents and Assignment of Obligations.


a.The Lenders agree between themselves (but not with, or for the benefit of the
Borrower) that:


i.    Anything contained in any Loan Documents to the contrary notwithstanding,
each Lender agrees that it shall promptly notify the other Lenders of any
amendment to any Loan Document to which it is a party and provide the other
Lenders with copies thereof; provided; however, that no such amendment, or any
restatement, supplement, addition, refinancing or other change to any such Loan
Document shall result in or be for the purpose of increasing the amount of the
Obligations due thereunder.


ii.    Each Lender agrees that it will not assign or otherwise transfer any
obligation or any right in respect thereof, or any note or other instrument
evidencing any obligation, except where its assignee or transferee executes a
supplement and thereby expressly agrees with the other Lenders for the benefit
of the other Lenders, to be bound by and comply with the provisions of this
Agreement and of the agreement under which such obligation was created, other
than a pro-rata assignment by the New Lender to its note holders, as successors,
in which case such assignees shall succeed to all the rights and obligations of
New Lender hereunder.


b.The Lenders acknowledge and agree that the Existing Lenders may convert all or
a portion of their debt to shares of the common stock of the Borrower on such
terms and conditions as such Existing Lenders may require and deem acceptable.
Nothing contained herein shall limit the Existing Lenders’ ability to do so and
in the event of such conversion, the Existing Lenders shall confirm the amount,
if any, remaining outstanding under their Note thereafter.


c.The Lenders acknowledge and agree that the New Lender may convert all or a
portion of its debt to shares of the common stock of the Borrower on such terms
and conditions as may be contained in the New Note. Nothing contained herein
shall limit the New Lender’s ability to do so and in the event of such
conversion, the New Lender shall confirm the amount, if any, remaining
outstanding under its Notes thereafter.


4.Representations of Lenders.


a.
    Each Existing Lender hereby severally represents and warrants New Lender as
follows:


i.
        Except as set forth in the Existing Loan Documents (including, if there
are any additional loans made by the Existing Lenders, the Loan Documents with
respect thereto), there are no other liens on or security interests in any
property of the Borrower in favor of any of the Existing Lenders securing
payment of their respective obligations.


ii.
        As of the date hereof, to the knowledge of each Existing Lender, no
Event of Default or, any event that, with the giving of time or the passage of
time or both, would constitute an Event of Default under or in respect of such
Existing Lender's loan or loans, as the case may be.


iii.
        This Agreement has been duly authorized (to the extent applicable to
such Existing Lender), executed and delivered, and is a legal, valid and binding
obligation of each Existing Lender enforceable against it in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors' rights generally and except to the extent that the
enforceability thereof may be limited by the application of general principles
of equity.


iv.
        This Agreement has been duly authorized (and will be to the extent
applicable to any additional loan from such Existing Lender), executed and
delivered, and is (and will be) a legal, valid and binding obligation of the
Existing Lender enforceable against it in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the enforcement of creditors' rights
generally and except to the extent that the enforceability thereof may be
limited by the application of general principles of equity.


v.
    The Existing Lenders shall not agree to or provide to any party any waiver,
modification or amendment of any agreement with regard to any default or breach
of any agreement or understanding, or modification of any inter-creditor
agreement in effect or in the future entered into with any other lender not a
party to this Agreement, which would modify or reduce in any way the protections
of New Lender or rights to the security afforded to New Lender in the
Collateral, without the written consent of the New Lender representing 50.1% of
the then outstanding principal amount of the loans held by the New Lender
(including any successors or assigns).


b.
    The New Lender hereby severally represents and warrants to each other Lender
(but not the Borrower) as follows:


i.
        The New Lender has provided to each other Lender true, correct and
complete copies of its respective New Lender Loan Documents, including all
amendments thereto.


ii.
        Except as set forth in the Existing Loan Documents, there are no other
liens on or security interests in any property of the Borrower in favor of the
New Lender securing payment of the New Lender’s Obligations.


iii.
        As of the date hereof, to the knowledge of New Lender, no Event of
Default or, any event that, with the giving of time or the passage of time or
both, would constitute an Event of Default under or in respect of the New
Lender's obligations.


iv.
        This Agreement has been duly authorized (to the extent applicable to
such New Lender), executed and delivered, and is a legal, valid and binding
obligation of such New Lender enforceable against it in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors' rights generally and except to the extent that the
enforceability thereof may be limited by the application of general principles
of equity.


v.
        All of the representations and warranties set forth in the New Lender's
Loan Documents as to the New Lender are true and correct after giving effect to
this Agreement.


c.
    The New Lender hereby represents and warrants on behalf of itself to each
other Lender and to the Borrower that it:


i.
        Has made and shall continue to make its own independent investigation of
the creditworthiness, financial condition and affairs of the Borrower and
related entities in connection with the making and continuance of its extensions
of credit with respect to the obligations due the New Lender under the New
Lender Loan Documents, and that based upon such documents and information as it
has deemed and may deem appropriate, it has made and shall continue to make its
own decisions regarding extensions of credit made or to be made by it and
actions taken or to be taken by it with respect thereto; and


ii.
        Has had a full opportunity to review the Existing Lender Loan Documents,
has had the opportunity to discuss the Existing Lender Loan Documents with the
management of the Borrower, and has conducted its own investigation and due
diligence of such loan documents as it deemed necessary in connection with
making its extension of credit to the Borrower and entering into this Agreement.


d.
    Each Lender acknowledges it has executed a subordination agreement that
provides its loan is subordinate to the Convertible Debentures issued by Company
in the amount of $5,555,555.55.


5.Covenants.


In the event that any Lender receives any payment or other form of credit on or
with respect to any obligation due any other Lender under any Loan Document from
the Borrower or out of its property, including without limitation from the
Collateral, contrary to the provisions of this Agreement, such payment or other
form of credit shall be held by the recipient Lender in trust for the benefit of
all other Lenders, segregated from other funds and property held by the
recipient Lender, and shall be paid over and delivered forthwith in accordance
with the provisions of Section1hereof.


6.Collateral Agent.


Upon the occurrence of an Event of Default under the Existing Note or the New
Note, the parties hereby agree to appoint a trust company, bank or other
financial institution or other partyreasonably acceptable to New Lender as
Collateral Agent, and prior thereto RFXS will serve as Collateral Agent. The
form of Collateral Agency Agreement or such other agreement the Collateral Agent
shall reasonably require shall be the agreement pursuant to which the Collateral
Agent is retained, but shall be substantially in the form attached hereto as
Schedule 6. If any party does not agree to act as Collateral Agent, then the
Collateral Agent appointed as provided herein shall become the Collateral Agent
under this Agreement, provided that such party shall be independent of either
the Existing Lenders and the New Lender.


7.Miscellaneous.


a.
    This Agreement is solely for the benefit of the Lenders and their respective
successors and assigns, and neither the Borrower nor its successors or assigns,
or any other person, shall have any right, benefit, priority or interest under,
or because of the existence of, this Agreement.


b.
    This Agreement supersedes and replaces all previous subordination
arrangements between and/or among Borrower, Existing Lenders and/or New Lenders,
as the case may be.


c.
    All notices, requests and demands will be given to or made upon the
respective parties hereto at their respective addresses specified on the
signature page of this Agreement, or as to any party, at such other address as
may be designated by it in a written notice to all other parties. Written notice
may be delivered by hand or by recognized overnight delivery service, sent by
certified mail, return receipt requested, or by confirmed facsimile
transmission, and unless otherwise specified herein, notice shall be deemed
effective when delivered if delivered by hand or by recognized overnight deli
very service or sent by confirmed facsimile transmission during regular business
hours on any business day, and five (5) days following the date such notice is
duly deposited in the mail if sent by mail.


d.
    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any party
hereto may execute this Agreement by signing any such counterpart.


e.
    This Agreement shall be construed in accordance with and governed by the
Laws of the State of New York, without reference to principles of conflicts of
laws.


f.
    This Agreement shall remain in effect with respect to any such Lender until
written notice is given to the other parties hereto of the satisfaction of any
Lender's Obligations due to such Lender under its respective Loan Document. No
termination, however, shall impair the rights or priorities created or acquired
hereunder by any of the parties hereto prior to the effective date of such
termination. No modifications unless in writing and signed by all parties
hereto.


g.
    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(Signature page follows)







IN WITNESS THEREOF, each of the undersigned has caused this Inter-Creditor
Agreement to be duly executed as of the date first above written.











FUNCTION(X) INC.




By:____________________________    
Name: Mitchell J. Nelson
Title: Executive Vice President


SILLERMAN INVESTMENT COMPANY III, LLC




By:____________________________    
Name: Robert F.X. Sillerman
Title: Manager


SILLERMAN INVESTMENT COMPANY IV, LLC




By:____________________________    
Name: Robert F.X. Sillerman
Title: Manager


SILLERMAN INVESTMENT COMPANY VI LLC




By:___________________________
Name: Robert F.X. Sillerman
Title: Manager




RANT, INC.




By:___________________________
Name: Brett Rosin
Title: Chief Executive Officer




COLLATERAL AGENT:






____________________________________
Collateral Agent






Address for Notices to Borrower:


902 Broadway, 11th Floor
New York, NY 10010
Attention: Mitchell J. Nelson
Tel :646-561-6386
Fax: 646-349-5988
Email: mitchell@functionxinc.com


Address for Notices to Sillerman Investment Company III LLC:


902 Broadway, 11th Floor
New York, NY 10010
Attention: Robert F.X. Sillerman
Tel :212-231-0092
Fax: 646-349-5988
Email: __________________________


Address for Notices to Sillerman Investment Company IV LLC:


902 Broadway, 11th Floor
New York, NY 10010
Attention: Robert F.X. Sillerman
Tel :212-231-0092
Fax: 646-349-5988
Email: __________________________


Address for Notices to Sillerman Investment Company VI LLC:


902 Broadway, 11th Floor
New York, NY 10010
Attention: Robert F.X. Sillerman
Tel :212-231-0092
Fax: 646-349-5988
Email: __________________________


Address for Notices to Rant, Inc.:


4 Park Plaza, Suite 950
Irvine, California 92614
Attention: Brett Rosin, CEO
Tel: ____________________________
Fax: ____________________________
Email: brett.rosin@rantmn.com


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Harvey Kesner, Esq.
Tel: 212-930-9700
Fax: 212-930-9725
Email: hkesner@srff.com


Address for Notices to Collateral Agent:
____________________________
____________________________
Attention:
Tel: ____________________________
Fax: ____________________________
Email: __________________________





Schedule 1


Existing Notes


Lender    Date    Principal Amount
Sillerman Investment Company III, LLC    10/24/2014    $20,000,000.00
Sillerman Investment Company IV, LLC    6/11/2015    $10,000,000.00
Sillerman Investment Company VI, LLC     1/27/2016    $1,500,000.00
Sillerman Investment Company VI ,LLC     3/29/2016    $500,000.00
Sillerman Investment Company VI ,LLC    4/25/2016    $500,000.00
Sillerman Investment Company VI ,LLC    5/16/2016    $500,000.00
Sillerman Investment Company VI ,LLC    6/27/2016    $1,500,000.00




1

